Exhibit 10.2

 

Landmark at Garden Square

 

CONSOLIDATED, AMENDED AND RESTATED MULTIFAMILY NOTE

 

This CONSOLIDATED, AMENDED AND RESTATED MULTIFAMILY NOTE is made and entered
into as of March 22, 2012, by and between LANDMARK AT GARDEN SQUARE, LLC, a
Delaware limited liability company (“Borrower”) and BERKADIA COMMERCIAL MORTGAGE
LLC, a Delaware limited liability company (“Lender”).

 

PRELIMINARY STATEMENTS:

 

A.            A loan was made to CSC Union Square, Ltd., a Florida limited
partnership (“Original Borrower”) in the original principal amount of
Fifty-Eight Million and 00/100 Dollars ($58,000,000.00), the repayment of which
is evidenced by an Amended and Restated Promissory Note dated October 26, 2005
(the “Original Note”).

 

B.            The Original Note is secured by an Amended and Restated Mortgage
and Security Agreement dated October 26, 2005, and recorded among the Public
Records of Palm Beach County, Florida in Official Record Book 19480, Page 0019
(the “Original Mortgage”), on certain improved real property located in Palm
Beach, Florida (the “Land” as defined in the Loan Agreement).

 

C.            Borrower has acquired all right, title and interest in the Land
from Original Borrower.

 

D.            Original Borrower shall have no liability or obligation under this
Consolidated, Amended and Restated Multifamily Note.

 

E.            Lender has purchased the Original Note from its holder.

 

F.             Borrower has requested and Lender has agreed to make certain
amendments to the Original Note, including changing the interest rate and the
terms of payment.  The Original Note is being consolidated, amended and restated
in its entirety, and Borrower is entering into that certain Loan Agreement
(defined herein) to reflect such amendments.

 

G.            State of Florida Documentary Stamp Tax and Nonrecurring Intangible
Tax were paid on the Original Note and are only due on this Consolidated,
Amended and Restated Multifamily Note to the extent that the original principal
amount of this Consolidated, Amended and Restated Multifamily Note exceeds the
original principal amount of the Original Note.

 

H.            The Original Mortgage is concurrently being consolidated, amended
and restated pursuant to the terms of that certain Consolidated, Amended and
Restated Multifamily Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith (as so consolidated, amended
and restated, the “Security Instrument”).

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender agree that the Original Note is hereby consolidated, amended
and restated in its entirety as follows (as consolidated, amended and restated,
the “Note”):

 

Consolidated, Amended and Restated

 

 

Multifamily Note

Form 6010.CAR.FL

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

1

--------------------------------------------------------------------------------


 

MULTIFAMILY NOTE

 

US $45,200,000.00

As of March 22, 2012

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to pay to the order of
BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company
(“Lender”), the principal amount of Forty-Five Million Two Hundred Thousand and
00/100 Dollars (US $45,200,000.00) (the “Mortgage Loan”), together with interest
thereon accruing at the Interest Rate on the unpaid principal balance from the
Effective Date until fully paid in accordance with the terms hereof and of that
certain Multifamily Loan and Security Agreement dated as of the date hereof, by
and between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

 

1.             Defined Terms.

 

Capitalized terms used and not specifically defined in this Multifamily Note
(this “Note”) have the meanings given to such terms in the Loan Agreement.

 

2.             Repayment.

 

Borrower agrees to pay the principal amount of the Mortgage Loan and interest on
the principal amount of the Mortgage Loan from time to time outstanding at the
Interest Rate or such other rate or rates and at the times specified in the Loan
Agreement, together with all other amounts due to Lender under the Loan
Documents.  The outstanding balance of the Mortgage Loan and all accrued and
unpaid interest thereon shall be due and payable on the Maturity Date, together
with all other amounts due to Lender under the Loan Documents.

 

3.             Security.

 

The Mortgage Loan evidenced by this Note, together with all other Indebtedness
is secured by, among other things, the Security Instrument, the Loan Agreement
and the other Loan Documents.  All of the terms, covenants and conditions
contained in the Loan Agreement, the Security Instrument and the other Loan
Documents are hereby made part of this Note to the same extent and with the same
force as if they were fully set forth herein.  In the event of a conflict or
inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement shall govern.

 

4.             Acceleration.

 

In accordance with the Loan Agreement, upon the occurrence of an Event of
Default, the entire unpaid principal balance of the Mortgage Loan, any accrued
and unpaid interest, including interest accruing at the Default Rate, the
Prepayment Premium (if applicable), and all other amounts payable under this
Note, the Loan Agreement and any other Loan Document shall at once become due
and payable, at the option of Lender, without any prior notice to Borrower,
unless applicable law requires otherwise (and in such case, after satisfactory
notice has been given).

 

Consolidated, Amended and Restated

 

 

Multifamily Note

Form 6010.CAR.FL

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

2

--------------------------------------------------------------------------------


 

5.             Personal Liability.

 

The provisions of Article 3 (Personal Liability) of the Loan Agreement are
hereby incorporated by reference into this Note to the same extent and with the
same force as if fully set forth herein.

 

6.             Governing Law.

 

This Note shall be governed in accordance with the terms and provisions of
Section 15.01 (Governing Law; Consent to Jurisdiction and Venue) of the Loan
Agreement.

 

7.             Waivers.

 

Presentment, demand for payment, notice of nonpayment and dishonor, protest and
notice of protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
grace and diligence in collecting the Indebtedness are waived by Borrower, for
and on behalf of itself, Guarantor and Key Principal, and all endorsers and
guarantors of this Note and all other third party obligors or others who may
become liable for the payment of all or any part of the Indebtedness.

 

8.             Commercial Purpose.

 

Borrower represents that the Indebtedness is being incurred by Borrower solely
for the purpose of carrying on a business or commercial enterprise or activity,
and not for agricultural, personal, family or household purposes.

 

9.             Construction; Joint and Several (or Solidary, as applicable)
Liability.

 

(a)           Section 15.08 (Construction) of the Loan Agreement is hereby
incorporated herein as if fully set forth in the body of this Note.

 

(b)           If more than one Person executes this Note as Borrower, the
obligations of such Person shall be joint and several (solidary instead for
purposes of Louisiana law).

 

10.          Notices.

 

All Notices required or permitted to be given by Lender to Borrower pursuant to
this Note shall be given in accordance with Section 15.02 (Notice) of the Loan
Agreement.

 

11.          Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Note, time is of the essence.

 

12.          Loan Charges Savings Clause.

 

Borrower agrees to pay an effective rate of interest equal to the sum of the
Interest Rate and any additional rate of interest resulting from any other
charges of interest or in the nature of interest paid or to be paid in
connection with the Mortgage Loan and any other fees or amounts to be paid by
Borrower pursuant to any of the other Loan Documents.  Neither this Note, the
Loan Agreement nor any of the other Loan Documents shall be construed to create
a contract for the use, forbearance or detention of money requiring payment of
interest at a rate greater than the

 

Consolidated, Amended and Restated

 

 

Multifamily Note

Form 6010.CAR.FL

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

3

--------------------------------------------------------------------------------


 

maximum interest rate permitted to be charged under applicable law.  It is
expressly stipulated and agreed to be the intent of Borrower and Lender at all
times to comply with all applicable laws governing the maximum rate or amount of
interest payable on the Indebtedness evidenced by this Note and the other Loan
Documents.  If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
interest or other charge or amount provided for in any Loan Document, whether
considered separately or together with other charges or amounts provided for in
any other Loan Document, or otherwise charged, taken, reserved or received in
connection with the Mortgage Loan, or on acceleration of the maturity of the
Mortgage Loan or as a result of any prepayment by Borrower or otherwise,
violates that law, and Borrower is entitled to the benefit of that law, that
interest or charge is hereby reduced to the extent necessary to eliminate any
such violation.  Amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the unpaid principal
balance of the Mortgage Loan without the payment of any prepayment premium (or,
if the Mortgage Loan has been or would thereby be paid in full, shall be
refunded to Borrower), and the provisions of the Loan Agreement and any other
Loan Documents immediately shall be deemed reformed and the amounts thereafter
collectible under the Loan Agreement and any other Loan Documents reduced,
without the necessity of the execution of any new documents, so as to comply
with any applicable law, but so as to permit the recovery of the fullest amount
otherwise payable under the Loan Documents.  For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, and any amount paid or agreed to be paid
to Lender for the use, forbearance or detention of the Indebtedness, shall be
deemed to be allocated and spread ratably over the stated term of the Mortgage
Loan.  Unless otherwise required by applicable law, such allocation and
spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Mortgage Loan.

 

13.          WAIVER OF TRIAL BY JURY.

 

EACH OF BORROWER AND LENDER (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT
TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS
LENDER AND BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

 

14.          Receipt of Loan Documents.

 

Borrower acknowledges receipt of a copy of each of the Loan Documents.

 

15.          Incorporation of Schedules.

 

The schedules, if any, attached to this Note are incorporated fully into this
Note by this reference and each constitutes a substantive part of this Note.

 

16.          No Novation.

 

This Consolidated, Amended and Restated Multifamily Note does not extinguish the
outstanding indebtedness evidenced by the Original Note or discharge or release
the Original

 

Consolidated, Amended and Restated

 

 

Multifamily Note

Form 6010.CAR.FL

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

4

--------------------------------------------------------------------------------


 

Mortgage or any other security, and the parties do not intend this Consolidated,
Amended and Restated Multifamily Note to be a substitution or novation of the
original indebtedness or instruments securing the same.

 

ATTACHED SCHEDULE.  The following Schedule is attached to this Note:

 

o

 

Schedule 1

 

Modifications to Note

 

[Remainder of Page Intentionally Blank]

 

Consolidated, Amended and Restated

 

 

Multifamily Note

Form 6010.CAR.FL

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
(where applicable) or has caused this Note to be signed and delivered under seal
(where applicable) by its duly authorized representative.  Where applicable law
so provides, Borrower intends that this Note shall be deemed to be signed and
delivered as a sealed instrument.

 

 

BORROWER:

 

 

 

 

LANDMARK AT GARDEN SQUARE, LLC, a Delaware

 

 

limited liability company

 

 

 

 

By:

Elco Landmark at Garden Square Management, LLC, a Delaware limited liability
company, its Manager

 

 

 

 

By:

Elco Landmark Residential Holdings, LLC, a

Delaware limited liability company, its Manager

 

 

 

 

By:

JLCo, LLC, a Florida limited liability
company, its Managing Member

 

 

 

 

By:

 

 

 

Joseph G. Lubeck

 

 

President

 

Consolidated, Amended and Restated

 

 

Multifamily Note

Form 6010.CAR.FL

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

6

--------------------------------------------------------------------------------


 

Berkadia Commercial Mortgage LLC, holder of the Original Note, signs below to
acknowledge its consent to the terms of this Consolidated, Amended and Restated
Multifamily Note.

 

 

ORIGINAL LENDER:

 

 

 

BERKADIA COMMERCIAL MORTGAGE
      LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Scott McIntyre

 

 

Authorized Representative

 

Consolidated, Amended and Restated

 

 

Multifamily Note

Form 6010.CAR.FL

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

7

--------------------------------------------------------------------------------


 

 

PAY TO THE ORDER OF FANNIE MAE,
WITHOUT RECOURSE

 

 

 

BERKADIA COMMERCIAL MORTGAGE
LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Scott McIntyre

 

 

Authorized Representative

 

Fannie Mae Commitment No. 866939

 

Consolidated, Amended and Restated

 

 

Multifamily Note

Form 6010.CAR.FL

 

Fannie Mae

07-11

© 2011 Fannie Mae

 

8

--------------------------------------------------------------------------------